         Case 3:18-cv-00248-JTK Document 86 Filed 09/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

GARY LEON WEBTSER,                                                               PLAINTIFF
ADC #114018

v.                                   3:18CV00248-JTK

MARTY BOYD, et al.                                                           DEFENDANTS

                                          ORDER

       Plaintiff’s Motion to Vacate this Court’s January 13, 2020 Memorandum and Order and

Judgment (Doc. No.85) is DENIED. Plaintiff and Defendant consented to my jurisdiction on June

13, 2019, in accordance with 28 U.S.C.§ 636(c). (Doc. No 40)

       IT IS SO ORDERED this 21st day of September, 2021.




                                                  ____________________________________
                                                  JEROME T. KEARNEY
                                                  UNITED STATES MAGISTRATE JUDGE




                                              1
